EXHIBIT 10(i)

ANADARKO PETROLEUM CORPORATION

KEY EMPLOYEE CHANGE OF CONTROL CONTRACT

This Anadarko Petroleum Corporation Key Employee Change of Control Contract
(“Agreement”) is made and entered into by and between Anadarko Petroleum
Corporation (“Company”) and                                         
(“Executive”), effective as of                     ,             , 201    
(“Effective Date”). Company and Executive may be collectively referred to herein
as the “Parties.”

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.        Certain Definitions.

(a)      The “Change of Control Date” shall mean the first date during the
Change of Control Period (as defined in Section 1(b)) on which a Change of
Control (as defined in Section 2) occurs. Anything in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if the Executive’s
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Change of Control Date” shall mean
the date immediately prior to the date of such termination of employment.

(b)      The “Change of Control Period” shall mean the period commencing on the
Effective Date hereof and ending on the second anniversary of such Effective
Date; provided, however, that commencing on the date one year after the
Effective Date hereof, and on each annual anniversary of such date (such date
and each annual anniversary thereof shall be hereinafter referred to as the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate two years from such Renewal
Date, unless at least 90 days prior to the Renewal Date the Company shall give
notice to the Executive that the Change of Control Period shall not be so
extended.



--------------------------------------------------------------------------------

2.        Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

(a)      The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of Section 2(c); or

(b)      Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)      Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of

 

- 2 -



--------------------------------------------------------------------------------

the corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(d)      Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

3.        Employment Period. The Company hereby agrees to continue the Executive
in its employ, and the Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Change of Control Date and ending on the second anniversary of
such date (the “Employment Period”).

4.        Terms of Employment.

(a)      Position and Duties.

  (i)      During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned to the Executive at
any time during the 120-day period immediately preceding the Change of Control
Date and (B) the Executive’s services shall be performed at the location where
the Executive was employed immediately preceding the Change of Control Date or
any office or location less than 35 miles from such location.

  (ii)      During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Change of
Control Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Change of
Control Date shall not thereafter be deemed to interfere with the performance of
the Executive’s responsibilities to the Company.

(b)      Compensation.

  (i)      Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid at a
monthly rate, at least equal to twelve times the highest monthly base salary
paid or payable, including any base salary which has been earned but deferred,
to the Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the

 

- 3 -



--------------------------------------------------------------------------------

Change of Control Date occurs. During the Employment Period, the Annual Base
Salary shall be reviewed no more than 12 months after the last salary increase
awarded to the Executive prior to the Change of Control Date and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

  (ii)      Annual Bonus.  In addition to Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual bonus (the “Annual Bonus”) in cash at least equal to the Executive’s
target annual bonus under the Company’s Annual Incentive Bonus Plan, or any
comparable bonus under any predecessor or successor plan, for the fiscal year in
which the Change of Control Date occurs, which shall be calculated as follows:
(A) the target bonus percentage as established by the Board prior to the Change
of Control Date for the fiscal year in which the Change of Control Date occurs,
multiplied by (B) the Executive’s Annual Base Salary (the “Recent Annual
Bonus”). In the event that, prior to the Change of Control Date, the Executive’s
target bonus percentage has not been established by the Board under the Annual
Incentive Bonus Plan or any comparable bonus under any predecessor or successor
plan, then for purposes of this Agreement, the Executive’s Recent Annual Bonus
shall be calculated by using the target bonus percentage for the other
executives in the Executive’s peer group (determined based on title,
responsibilities and duties) who are parties to a Key Employee Change of Control
Contract with the Company. Such Annual Bonus shall be paid no later than
January 31 of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus in accordance with procedures established by the Company
that comply with the requirements of Code Section 409A.

  (iii)      Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to regular, annual incentive
opportunities), savings opportunities and retirement benefit opportunities, in
each case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Change of Control Date or if more
favorable to the Executive, those provided generally at any time after the
Change of Control Date to other peer executives of the Company and its
affiliated companies.

  (iv)      Welfare Benefit Plans.    During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other peer

 

- 4 -



--------------------------------------------------------------------------------

executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Change of Control Date or,
if more favorable to the Executive, those provided generally at any time after
the Change of Control Date to other peer executives of the Company and its
affiliated companies.

  (v)      Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the Change
of Control Date or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies.

  (vi)      Fringe Benefits.  During the Employment Period, the Executive shall
be entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive at any time during the 120-day period immediately
preceding the Change of Control Date or, if more favorable to the Executive, as
in effect generally at any time thereafter with respect to other peer executives
of the Company and its affiliated companies.

  (vii)      Office and Support Staff.    During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 120-day period immediately preceding the Change of Control Date or, if more
favorable to the Executive, as provided generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.

  (viii)      Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Change of Control Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

5.        Termination of Employment.

(a)        Death or Disability.      The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive

 

- 5 -



--------------------------------------------------------------------------------

(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.

(b)        Retirement.  The Executive’s employment shall terminate automatically
upon the Executive’s Retirement. For purposes of this Agreement, “Retirement”
shall mean termination of the Executive’s employment by the Company for any
reason on or after the first day of the month next following the Executive’s
65th birthday (the “Normal Retirement Date”) or termination by the Executive
upon the satisfaction of the requirements for early retirement (the “Early
Retirement Date”) under the provisions of any tax-qualified defined benefit plan
of the Company or any Affiliate in which the Executive participates (the
“Retirement Plan”). Notwithstanding anything to the contrary, if the Executive
terminates employment for Good Reason, such termination shall not be deemed to
be a Retirement for purposes of this Agreement despite the fact that the
Executive may qualify for early retirement under the Company’s Retirement Plan.

(c)        Cause.  The Company may terminate the Executive’s employment during
the Employment Period for Cause, or without Cause. For purposes of this
Agreement, “Cause” shall mean:

  (i)       the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties, or

  (ii)      the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity,

 

- 6 -



--------------------------------------------------------------------------------

together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.

(d)        Good Reason.      The Executive’s employment may be terminated by the
Executive for Good Reason, or without Good Reason. For purposes of this
Agreement, Good Reason shall mean:

  (i)      the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

  (ii)      any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

  (iii)      the Company requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof, or the Company
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Change of Control Date;

  (iv)      any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

  (v)      any failure by the Company to comply with and satisfy Section 11(c)
of this Agreement.

For purposes of this Section 5(d), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

(e)        Notice of Termination.  Any termination by the Company for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 12(b) of this
Agreement. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company,

 

- 7 -



--------------------------------------------------------------------------------

respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(f)        Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies the Executive of such termination, (iii) if
the Executive’s employment is terminated by reason of Retirement, either the
date on which the Company notifies the Executive of such termination (on or
after the Normal Retirement Date) or the date on which the Executive ceases
employment with the Company (on or after the Executive’s Early Retirement Date),
as the case may be, and (iv) if the Executive’s employment is terminated by
reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be.

6.        Obligations of the Company upon Termination.

(a)     Good Reason; Other Than for Cause, Retirement, Death or Disability.  If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, Retirement, Death or Disability or the
Executive shall terminate employment for Good Reason, the Company shall provide
the Executive with the following compensation and benefits.

  (i)      The Company shall pay to the Executive in a lump sum in cash within
20 days after the Date of Termination the aggregate of the amounts set forth in
the following subsections (A) through (E), except as provided in Section 6(f):

 

      (A)    

the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the highest annual bonus earned by the Executive for the last
three fiscal years prior to the Change of Control Date and (II) the Annual Bonus
paid or payable for the most recently completed fiscal year during the
Employment Period, in each case, including any bonus or portion thereof which
has been earned but deferred (and annualized for any fiscal year consisting of
less than twelve full months or during which the Executive was employed for less
than twelve full months) (such higher amount being referred to as the “Highest
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination, and the denominator
of which is 365 (the “Pro-Ration Fraction”), and (3) any accrued vacation pay,
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2), and (3) shall be hereinafter referred to as the “Accrued
Obligations”); and

 

      (B)    

an amount equal to the product of (1) the lesser of (x) 2.9 and (y) the number
of years (with partial years expressed as a fraction

 

- 8 -



--------------------------------------------------------------------------------

 

thereof) remaining until the Executive reaches the Normal Retirement Date and
(2) the sum of (x) the Executive’s Annual Base Salary and (y) the Highest Annual
Bonus; and

 

    (C)    

an amount equal to the total value of the Executive’s Restoration Account (as
defined in the Company’s Savings Restoration Plan (the “SRP”)), with such amount
being the higher of (1) the value of the Executive’s Restoration Account on the
Executive’s Date of Termination or (2) the value of the Executive’s Restoration
Account on the Change of Control Date, in each case with “value” determined
under the applicable change of control provisions in the SRP, if any. The amount
payable under this Section 6(a)(i)(C) shall represent the payment of the amount
due to Executive under the SRP, and shall not be duplicative thereof.
Notwithstanding the above provisions of this Section 6(a)(i)(C), the Company
shall pay the lump sum cash payment as set forth herein above only if such
payment would not be considered to be an impermissible acceleration of benefits
under the SRP under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). In the event that the payment of the benefits payment in a
lump sum would constitute an impermissible acceleration of benefits under the
SRP under Code Section 409A, then the portion of the benefit payable under this
Section 6(a)(i)(C) that is equal to the benefits payable under the SRP shall be
payable in the same form and at the time specified in the SRP, and any excess
amount determined under this paragraph shall be paid in a cash lump sum within
20 days after the Date of Termination; and

 

    (D)    

an amount equal to the additional Company matching contributions which would
have been made on the Executive’s behalf in the Company’s Employee Savings Plan
(the “ESP”) (assuming continued participation on the same basis as immediately
prior to the Change of Control Date), plus the additional amount of any benefit
the Executive would have accrued under the SRP as a result of contribution
limitations in the ESP, for the period beginning on the Date of Termination and
ending on the earliest to occur of (1) the expiration of the 36-month period
following the Date of Termination and (2) the Executive’s Normal Retirement Date
(with the Company’s matching contributions being determined pursuant to the
applicable provisions of the ESP and the SRP and based upon the Executive’s
compensation (including any amounts deferred pursuant to any deferred
compensation program) in effect for the 12-month period immediately prior to the
Change of Control Date); and

 

    (E)    

an amount equal to the sum of the present values, as of the Date of Termination,
of (1) the accrued retirement benefit payable under

 

- 9 -



--------------------------------------------------------------------------------

 

the Company’s Retirement Restoration Plan (or, if the Executive participates in
another plan that, in the sole determination of the Company, is intended to
provide benefits similar to those under the Company’s Retirement Restoration
Plan, such other plan) (each referred to herein as the “RRP”) and (2) the
additional retirement benefits that the Executive would have accrued under the
Retirement Plan and the RRP if the Executive had continued employment until the
earliest to occur of (a) the expiration of the three year period following the
Date of Termination and (b) the Executive’s Normal Retirement Date (assuming
that the Executive’s compensation in each of the additional years is that
required by Section 4(b)(i) and Section 4(b)(ii) hereof), with the present
values being computed by discounting to the Date of Termination the accrued
benefit and the additional retirement benefits payable as lump sums at an
assumed benefit commencement date of the later of (i) the date the Executive
attains age 55 and (ii) the date three years after the Date of Termination (but
in no event later than Normal Retirement Date), at the rate of interest used for
valuing lump-sum payments in excess of $25,000 for participants with retirement
benefits commencing immediately under the Retirement Plan, as in effect as of
the Change of Control Date with such amount to be fully offset and reduced by
the amount of any benefit provided under the Retirement Plan or the RRP,
including an amount that the Company determines, in its sole discretion, is
intended to provide a similar or supplemental benefit (or, if the Executive does
not participate in a Retirement Plan or RRP as of the date of the Executive’s
termination of employment, such other amount as the Company may chose, in its
sole discretion, to approximate this benefit).

  (ii)    The Company shall, at its sole expense as incurred, provide the
Executive with outplacement services at a cost to the Company not to exceed
$30,000, the scope and provider of which shall be selected by the Executive in
the Executive’s sole discretion; provided, however, that such outplacement
services as provided in this Section 6(a)(ii) shall be limited to qualifying
expenses incurred, or services provided by the Company, during the period ending
on the last day of the second calendar year following the calendar year
containing the Date of Termination, and any reimbursements by the Company shall
be made not later than the last day of the third calendar year following the
calendar year containing the Date of Termination; and

  (iii)    Until the earlier of (A) the third anniversary of the Date of
Termination and (B) the Executive’s reaching the Normal Retirement Date, the
Company shall maintain in full force and effect for the Executive all life,
accident, disability, medical and health care benefit plans and programs or
arrangements in which the Executive was entitled to participate, at the same
levels and rates, in which the Executive was participating immediately prior to
the Change of Control Date, provided that the Executive’s continued
participation is

 

- 10 -



--------------------------------------------------------------------------------

possible under the general terms and provisions of such plans and programs; and
further provided that if the Executive becomes reemployed with another employer
and is eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility. In the event that the Executive’s
participation in any such plan or program is barred due to the eligibility and
participation requirements of such plan or program as then in effect, the
Company shall arrange to provide benefits substantially similar to those to
which the Executive was entitled to receive under such plans and programs of the
Company prior to the Change of Control Date. In such event, appropriate
adjustments shall be made so that the after-tax value thereof to the Executive
is similar to the after-tax value of the benefit plans in which participation is
barred.

Benefits provided pursuant to this Section 6(a)(iii) are contractual only and
are not to be considered a continuation of coverage as provided under Code
Section 4980B (i.e., COBRA continuation coverage). For purposes of determining
the Executive’s eligibility (but not the time of commencement of coverage) for
retiree benefits pursuant to such plans and programs, the Executive shall be
considered to have remained employed until three years after the Date of
Termination and to have retired on the last day of such period, and, if the
Executive satisfies the eligibility requirements, such benefits shall commence
no later than the expiration of the three year continuation period provided in
clause (A) of this Section 6(a)(iii).

The continued coverage under this Section 6(a)(iii) shall be provided at the
Company’s discretion in a manner that is intended to satisfy an exception to
Code Section 409A, and therefore not be treated as an arrangement providing for
nonqualified deferred compensation that is subject to taxation under
Section 409A, including (1) providing such benefits on a nontaxable basis to
Executive, (2) providing for the reimbursement of medical expenses incurred
during the period of time during which Executive would be entitled to
continuation coverage under a group health plan of the Company under Code
Section 4980B (i.e., COBRA continuation coverage), (3) providing that such
benefits constitute the reimbursement or provision of in-kind benefits payable
at a specified time or pursuant to a fixed schedule as permitted under Code
Section 409A and the authoritative guidance thereunder, or (4) such other manner
as determined by the Company in compliance with Code Section 409A.

  (iv)       To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

(b)      Death.    If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
20 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits equal to the most

 

- 11 -



--------------------------------------------------------------------------------

favorable benefits provided by the Company and affiliated companies to the
estates and beneficiaries of peer executives of the Company and such affiliated
companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Change of Control Date or, if more favorable to the Executive’s estate and/or
the Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its affiliated
companies and their beneficiaries.

(c)      Disability.    If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
20 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Change of Control Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
at any time thereafter generally with respect to other peer executives of the
Company and its affiliated companies and their families.

(d)      Retirement.  If the Executive’s employment is terminated by reason of
Retirement, this Agreement shall terminate without further obligations to the
Executive other than for Accrued Obligations and the timely payment or provision
of Other Benefits. In such case, all Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 20 days of the Date of Termination.

(e)      Cause; Other than for Good Reason.    If the Executive’s employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (i) the Annual Base Salary through the Date of
Termination, (ii) the amount of any compensation previously deferred by the
Executive, and (iii) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 20 days
of the Date of Termination.

(f)      Matters Relating to Code Section 409A.    Notwithstanding any provision
in this Agreement to the contrary, if the payment of any benefit hereunder
(including, without limitation, any severance benefit) would be subject to
additional taxes and interest under Code Section 409A because the timing of such
payment is not delayed as provided in Section 409A for a “specified employee”,
then if the Executive is a “specified employee” under Section 409A, any such
payment that the Executive would otherwise be entitled to receive during the
first six months following the Date of Termination shall be accumulated and paid
or provided, as

 

- 12 -



--------------------------------------------------------------------------------

applicable, within ten days after the date that is six months following the Date
of Termination, or such earlier date upon which such amount can be paid or
provided under Code Section 409A without being subject to such additional taxes
and interest.

7.      Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies,
including, but not limited to, the Company’s Management Life Insurance Plan and
Override Pool Bonus Plan, at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement. Without limiting the
generality of the foregoing, there shall be no duplication of any of the
payments or benefits described in Section 6 hereof, and payments under the
applicable provisions of Section 6(a)(i) shall be in full satisfaction of the
amounts otherwise payable under the SRP, the RRP and the executive deferred
compensation plans, respectively.

8.      Full Settlement; Legal Fees.    The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
specifically provided in Section 6(a)(iii), such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company, the Executive or others of the validity
or enforceability of, or liability or entitlement under, any provision of this
Agreement or any guarantee of performance thereof (whether such contest is
between the Company and the Executive or between either of them and any third
party, and including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Code
Section 7872(f)(2)(A).

9.      Parachute Payment Limitation.

(a)      Anything in this Agreement to the contrary notwithstanding, if the
Executive is a “disqualified individual” (as defined in Section 280G of the
Code), and the severance benefits provided in Section 6, together with any other
payments which the Executive has the right to receive, would constitute a
“parachute payment” (as defined in Section 280G of the Code), the severance
benefits provided hereunder that constitute a parachute payment and are exempt
from the requirements of Section 409A of the Code shall be either (a) reduced
(but not below zero) so that the aggregate present value of such payments
received by the Executive from the Company will be one dollar ($1.00) less than
three times the Executive’s “base amount” (as

 

- 13 -



--------------------------------------------------------------------------------

defined in Section 280G of the Code) and so that no portion of such payments
received by the Executive shall be subject to the excise tax imposed by
Section 4999 of the Code, or (b) paid in full, whichever produces the better net
after-tax result for the Executive (taking into account any applicable excise
tax under Section 4999 of the Code and any applicable income tax).

(b)      The determinations as to the benefit to be reduced and the amount of
reduction shall be made by the Company in good faith, and such determinations
shall be conclusive and binding on the Executive. If a reduced payment is made
and through error or otherwise that payment, when aggregated with other payments
from the Company (or its affiliates) used in determining if a “parachute
payment” exists, exceeds one dollar ($1.00) less than three (3) times the
Executive’s base amount, the Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made.

10.      Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

11.      Successors.

(a)      This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)      This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)      The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the term “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

12.      Miscellaneous.

(a)      This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas, without reference to principles of conflict of
laws. The captions

 

- 14 -



--------------------------------------------------------------------------------

of this Agreement are not part of the provisions hereof and shall have no force
or effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(b)      All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed, in the case of the
Executive, to the Executive’s home address registered with the Company or, if to
the Company, to the attention of the General Counsel at the Company’s home
office address or to such other address as either party shall have furnished to
the other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.

(c)      The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)      The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e)      The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5 of this Agreement, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

(f)      The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Change of Control Date, the Executive’s employment may be terminated by
either the Executive or the Company at any time prior to the Change of Control
Date, in which case the Executive shall have no further rights under this
Agreement. From and after the Effective Date, this Agreement shall supersede any
other agreement between the parties with respect to the subject matter hereof.

[Signature page follows.]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name and on its behalf, to be
effective as of the Effective Date.

 

EXECUTIVE

     

By:                                                                

 

Name:                                                           

 

Date:                                                             

 

ANADARKO PETROLEUM CORPORATION

 

By:                                                                

 

Name:                                                           

 

Title:                                                             

 

Date:                                                             

 

 

- 16 -